Case 3:19-cv-00785-MAS-DEA Document 1 Filed 01/21/19 Page 1 of 10 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 TRENTON DIVISION

 Chaim Brown, individually and on behalf of all others
 similarly situated;                                                      Civil Action No: ____________
                                            Plaintiff,
                                                                           CLASS ACTION COMPLAINT

                                                                            DEMAND FOR JURY TRIAL




         -v.-
 Portfolio Recovery Associates, LLC, and
 John Does 1-25

                                        Defendants.


       Plaintiff Chaim Brown (hereinafter, “Plaintiff” or “Brown”), a New Jersey resident, brings

this Class Action Complaint by and through his attorneys, Stein Saks, PLLC, against Defendant

Portfolio Recovery Associates, LLC (hereinafter “Defendant Portfolio”) individually and on behalf

of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to


                                                                                                       1
Case 3:19-cv-00785-MAS-DEA Document 1 Filed 01/21/19 Page 2 of 10 PageID: 2



  material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

  concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

  collection of debts’ does not require ‘misrepresentation or other abusive debt collection

  practices.’” 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

  determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

  and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

  pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where a substantial part of the events or omissions giving rise to this claim occurred.

                                     NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

  §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act (“FDCPA”), and

     6.      Plaintiff is seeking damages and declaratory relief.



                                             PARTIES
Case 3:19-cv-00785-MAS-DEA Document 1 Filed 01/21/19 Page 3 of 10 PageID: 3



     7.        Plaintiff is a resident of the State of New Jersey, County of Ocean, with an address

     31 Harmony Drive, Lakewood, New Jersey.

     8.        Defendant Portfolio is a “debt collector” as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address at 120 Corporate Blvd., Norfolk, VA 23502

  and may be served with process upon the Corporation Service Company, its registered agent for

  service of process at Princeton South Corporate Ctr Ste. 160, 100, Charles Ewing Blvd, Ewing,

  NJ, 08628.

     9.        Upon information and belief, Defendant Portfolio is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.       John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                        CLASS ALLEGATIONS
     11.       Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.       The Class consists of:

               a. all individuals with addresses in the State of New Jersey;

               b. to whom Defendant Portfolio sent a collection letter attempting to collect a

                  consumer debt;

               c. containing a payment plan settlement offer;

               d. without disclosing that if a payment is made along with a written

                  acknowledgement it would restart the statute of limitations and;
Case 3:19-cv-00785-MAS-DEA Document 1 Filed 01/21/19 Page 4 of 10 PageID: 4



              e.   using language implying that the Defendant has voluntarily chosen not to sue

                   the consumer;

              f. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (2l) days after the filing of this action.

     13.      The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

     16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.
Case 3:19-cv-00785-MAS-DEA Document 1 Filed 01/21/19 Page 5 of 10 PageID: 5



     17.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants’ written communications to consumers, in the forms

                 attached as Exhibit A violate 15 USC §l692e and 1692f.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                 the Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff have no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all
Case 3:19-cv-00785-MAS-DEA Document 1 Filed 01/21/19 Page 6 of 10 PageID: 6



                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

     18.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

     20.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     21.       Some time prior to January 30, 2018, an obligation was allegedly incurred to FIA

  Card Services N.A./ Bank of America by Plaintiff.

     22.       The FIA Card Services N.A./ Bank of America. obligation arose out of transactions

  in which money, property, insurance or services were the subject of the transactions.

     23.       The alleged FIA Card Services N.A./ Bank of America. obligation is a “debt” as

  defined by 15 U.S.C. §1692a(5).

     24.       FIA Card Services N.A./ Bank of America. is a “creditor” as defined by 15 U.S.C.

  §1692a(4).
Case 3:19-cv-00785-MAS-DEA Document 1 Filed 01/21/19 Page 7 of 10 PageID: 7



      25.    Defendant Portfolio, a debt collector, purchased the FIA Card Services N.A./ Bank

  of America debt.

      26.    Defendant collects and attempts to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.



                            Violation I – January 30, 2018 Collection Letter

      27.    On or about January 30, 2018, Defendant Portfolio sent Plaintiff a collection letter

  (the “Letter”) regarding the alleged debt. See Exhibit A.

      28.    The letter provides the consumer with multiple payment options including payment

  plans that would stretch over multiple months.

      29.     The last paragraph in the letter states:

             “The law limits how long you can be sued on a debt. Because of the age of your

             debt, we will not sue you for it.”

      30.    The Defendant fails to inform the consumer that making a partial payment with a

  written acknowledgement will restart the statute of limitations for a lawsuit to occur.

      31.     A payment of principal or interest with a written acknowledgement can take a case

  out of the operation of the statute of limitations

      32.    The Defendant’s omission could likely lead to the Plaintiff choosing a payment

  option with multiple payments and could unknowingly cause the statute of limitations to

  restart.
Case 3:19-cv-00785-MAS-DEA Document 1 Filed 01/21/19 Page 8 of 10 PageID: 8



     33.     In addition, the letter’s language of “we will not sue” implies that the Defendant

  has chosen not to sue, rather than correct statement that the Defendant and any subsequent

  creditor is currently barred by law from filing a suit.

     34.     The letter could mislead the Plaintiff to assume that the time-barred debt is legally

  enforceable and is within the Defendant’s discretion whether to sue or not, and more so that

  another collector could in fact choose to sue the Plaintiff.


     35.     As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     37.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692e.

     38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     39.     Defendants violated said section

             a.      by omitting material information creating a false and misleading

     representation of the status of the debt/and the effect of a partial payment of the debt in

     violation of §1692e(10); and

             b.      by falsely representing the character, amount or legal status of the debt in

     violation of §1692e(2)(A);
Case 3:19-cv-00785-MAS-DEA Document 1 Filed 01/21/19 Page 9 of 10 PageID: 9



      40.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorney’s fees.




                             COUNT II
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                               et seq.

      41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      42.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      43.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

      44.     Defendants violated this section by omitting material information that gave Plaintiff

  a false understanding of the proper legal status of the debt and the ramifications of specific

  actions.

      45.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                DEMAND FOR TRIAL BY JURY

      46.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.
Case 3:19-cv-00785-MAS-DEA Document 1 Filed 01/21/19 Page 10 of 10 PageID: 10



                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff Chaim Brown, individually and on behalf of all others similarly

situated, demands judgment from Defendant Portfolio Recovery Associates, LLC as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: Hackensack, New Jersey
              January 21, 2019

                                                            /s/ Yaakov Saks
                                                            By: Yaakov Saks
                                                            Stein Saks, PLLC
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            Phone: (201) 282-6500
                                                            Fax: (201) 282-6501
                                                            Attorneys For Plaintiff
